STOCK PLEDGE AGREEMENT

         THIS STOCK PLEDGE AGREEMENT (this "Agreement") is entered into on June
27, 2003 between Applied Digital Solutions, Inc. ("Pledgor"), and InfoTech USA,
Inc. ("Pledgee").

         1.        For good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, and as collateral security for and
to secure the prompt payment and performance in full of the Secured Obligations
(hereinafter defined), Pledgor hereby assigns to Pledgee and grants to Pledgee a
continuing security interest in 750,000 issued and outstanding shares of capital
stock of Digital Angel Corporation (“Company”), together with all proceeds,
products and increases thereof and substitutions and replacements therefor
(collectively, the “Collateral”).

                   As used in this Agreement, the term “Secured Obligations”
shall mean any and all obligations, liabilities and indebtedness of Pledgor to
Pledgee, including all obligations, liabilities and indebtedness under that
certain Loan Agreement dated the date hereof by and among Pledgee and Pledgor
(as hereafter amended from time to time, the “Loan Agreement”) and any and all
extensions, renewals, modifications, increases and replacements of the
foregoing.

         2.        Pledgor represents and warrants that after satisfaction of
Pledgor’s indebtedness to IBM Credit LLC: (i) Pledgor holds beneficial ownership
of the Collateral, free and clear of all liens and encumbrances; and (ii) there
are no restrictions upon the transfer of any of the Collateral, and Pledgor has
held beneficial ownership of the Collateral for over one year, and (iii) the
pledge, assignment and delivery of the Collateral pursuant to this Agreement
creates a valid first lien on and a first priority security interest in the
Collateral, and the proceeds thereof, subject to no prior lien or to any
agreement purporting to grant to any third party a lien on the property or
assets of the Pledgor which would include the Collateral. The Pledgor covenants
and agrees that the Pledgor will defend the Pledgee’s right, title and security
interest in and to the Collateral and the proceeds thereof against the claims
and demands of all Persons whomsoever; and covenants and agrees that the Pledgor
will have like title to and right to pledge any other property at any time
hereafter pledged to the Pledgee as Collateral hereunder and will likewise
defend the Pledgee’s right thereto and security interest therein.

         3.        In furtherance of Pledgee’s security interest in the
Collateral, Pledgor agrees to deliver to Pledgee, within 10 business days of the
date of this Agreement, the stock certificates identified on Schedule I attached
hereto, together with stock powers duly executed in blank by Pledgor, to hold as
collateral security pursuant to the terms of this Agreement.

         4.        With respect to the Collateral and all proceeds, products and
increases thereof and substitutions therefor, upon an Event of Default under the
Secured Obligations Pledgor hereby appoints Pledgee its attorney-in-fact, to
arrange for the transfer of the Collateral on the books of Company to the name
of Pledgee for so long as any of the Secured Obligations are outstanding.
However, Pledgee shall be under no obligation to do so.

         5.        During the term of this Agreement, provided no Event of
Default has occurred and then exists hereunder, Pledgor shall have the right,
where applicable, to vote the Collateral on all corporate questions, and Pledgee
shall, if necessary, execute due and timely proxies in favor of Pledgor for this
purpose.

         6.        Upon the occurrence of any Event of Default and during the
continuance thereof, Pledgee may exercise all of the rights and privileges in
connection with the Collateral to which a transferee may be entitled as the
record holder thereof, together with the rights and privileges otherwise granted
hereunder. Pledgee shall be under no obligation to exercise any of such rights
or privileges.

         7.        If, with the consent of Pledgee, Pledgor shall substitute or
exchange other securities in place of those herein mentioned, all of the rights
and privileges of Pledgee and all of the obligations of Pledgor with respect to
the securities originally pledged or held as Collateral hereunder shall be
forthwith applicable to such substituted or exchanged securities.

         8.        Upon the occurrence of any Event of Default and during the
continuance thereof, Pledgee shall be authorized to collect all dividends,
interest payments, and other amounts (including amounts received or receivable
upon redemption or repurchase) that may be, or become, due on any of the
Collateral. If Pledgor receives any such dividends, payments or amounts after
the occurrence and during the continuance of an Event of Default, it shall
immediately endorse and deliver the same to Pledgee in the form received. All
such amounts which Pledgee receives and retains in accordance with the terms of
this paragraph 8 shall be applied to reduce the principal amount outstanding on
the Secured Obligations in inverse order of maturity. Pledgee is, furthermore,
authorized to give receipts in the name of Pledgor for any amounts so received.
Pledgee shall be under no obligation to collect any such amounts.

         9.        In the event that, during the term of this Agreement,
subscription warrants or any other rights or options shall be issued in
connection with the Collateral, such warrants, rights, or options shall be
immediately assigned, if necessary, by Pledgor to Pledgee. If any such warrants,
rights, or options are exercised by Pledgor, all new securities so acquired by
Pledgor shall be immediately assigned to Pledgee, shall become part of the
Collateral and shall be endorsed to, delivered to and held by Pledgee under the
terms of this Agreement in the same manner as the securities originally pledged.

         10.        In the event that, during the term of this Agreement, any
share, dividend, reclassification, readjustment or other change is declared or
made in the capital structure of Company, all new, substituted and additional
shares, or other securities, issued by reason of any such change shall become
part of the Collateral and shall be endorsed to, delivered to and held by
Pledgee under the terms of this Agreement in the same manner as the securities
originally pledged.

         11.        Pledgor authorizes Pledgee, without notice or demand, and
without affecting the liability of Pledgor hereunder, from time to time to:

2

                     (A)        release any of the endorsers or guarantors of
the Secured Obligations secured hereunder or any part thereof, or any other
person whomsoever liable for or on account of such Secured Obligations;

                     (B)        on the transfer of all or any part of the
Secured Obligations secured hereunder, Pledgee may assign all or any part of
Pledgee’s security interest in the Collateral and shall be fully discharged
thereafter from all liability and responsibility with respect to the Collateral
so transferred, provided that in no event shall Pledgee be liable for any act or
omission or negligent act or negligent omission with respect to the Collateral,
other than acts or omissions constituting gross negligence, willful misconduct
or tortious breach of contract. The transferee of the Collateral shall be vested
with the rights, powers and remedies of Pledgee hereunder, and with respect to
any Collateral not so transferred, Pledgee shall retain all rights, powers and
remedies hereby given; and

                     (C)        Pledgor hereby waives any right to require
Pledgee to proceed against Pledgor, or any other person whomsoever, to proceed
against or exhaust any collateral or any other security held by Pledgee, or to
pursue any other remedy available to Pledgee. Pledgor further waives any defense
arising by reason of any liability or other defense of Pledgor or of any other
person. Pledgor shall have no right to require Pledgee to marshal collateral.

         12.        It shall not be necessary for Pledgee to inquire into the
powers of Pledgor or the officers acting or purporting to act on behalf of
Pledgor, and any obligations made or created in reliance on the professed
exercise of such powers shall be secured hereunder.

         13.        To the extent permitted by applicable law, Pledgee shall be
under no duty or obligation whatsoever to make or give any presentments, demands
for performance, notices of non-performance, protests, notices of protest, or
notices of dishonor in connection with the Secured Obligations.

         14.        The occurrence of any of the following events shall, at the
option of Pledgee, constitute an “Event of Default” under this Agreement:

                     (A)        the occurrence of an Event of Default, as such
term is defined in the Loan Agreement; or

                     (B)        the default or nonperformance by Pledgor of any
material term or condition of this Agreement.

         15.        Upon the occurrence and during the continuance of any Event
of Default, the Secured Obligations shall, at the option of Pledgee, become
immediately due and payable, and Pledgee shall have all the rights and remedies
provided in the Uniform Commercial Code of New Jersey at the date of this
Agreement and, in this connection, the Pledgee may, upon ten (10) days’ notice
to the Pledgor sent to the persons identified in and in the same manner as
provided in the Loan Agreement, without liability for any diminution in value or
price which may have occurred, sell all or any part of the Collateral in such
manner and for such price as Pledgee may determine. At any public sale Pledgee
shall be free to purchase all or any part of the Collateral. Pledgee shall

3

receive the proceeds of any such sale or sales, and, after deducting therefrom
any and all reasonable costs and expenses incurred in connection with the sale
thereof, apply the net proceeds toward the payment of the Secured Obligations
secured hereunder, including interest, reasonable attorneys’ fees, and all other
reasonable costs and expenses incurred by Pledgee hereunder and under any other
agreement between Pledgor and Pledgee. If such proceeds be more than sufficient
to pay the same, then in case of a surplus, such surplus shall be accounted for
and paid over to Pledgor, provided Pledgor be not then indebted to Pledgee
otherwise under this Agreement or any other Agreement or for any cause
whatsoever.

         16.        Upon indefeasible repayment in full in cash of the Secured
Obligations, Pledgee will promptly, at Pledgor’s reasonable expense, deliver all
of the Collateral to Pledgor along with all instruments of assignment executed
in connection therewith, and execute and deliver to Pledgor such documents as
Pledgor shall reasonably request to evidence Pledgee’s release of its security
interest hereunder.

         17.        For so long as the Secured Obligations remain outstanding,
the Pledgor agrees that the Pledgor will not sell, assign, transfer, exchange,
or otherwise dispose of, or grant any option with respect to, the Collateral,
nor will the Pledgor create, incur or permit to exist any lien with respect to
any of the Collateral, or any interest therein, or any proceeds thereof, except
for the lien provided for by this Agreement or in favor of the Pledgee or its
designee.

         18.        The Pledgor agrees that at any time and from time to time
upon the written request of the Pledgee, the Pledgor shall execute and deliver
such further documents and do such further acts and things as the Pledgee may
reasonably request in order to effect the purposes of this Agreement.

The Pledgee agrees that at any time and from time to time upon the written
request of the Pledgor, the Pledgee shall execute and deliver such further
documents and do such further acts and things as the Pledgor may reasonably
request in order to effect the purposes of this Agreement.

         19.        Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

         20.        The Pledgee shall not by any act, delay, omission or
otherwise be deemed to have waived any of its rights or remedies hereunder, and
no waiver shall be valid unless executed and delivered in accordance with the
provisions hereof, and then only to the extent therein set forth. A waiver by
the Pledgee of any right or remedy hereunder on any one occasion shall not be
construed as a bar to any right or remedy which the Pledgee would otherwise have
on any future occasion. No failure to exercise nor any delay in exercising on
the part of the Pledgee, any right, power or privilege hereunder, shall operate
as a waiver thereof; nor shall any single or partial exercise of any right,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, power or privilege. The rights and remedies
herein provided are cumulative and

4

may be exercised singly or concurrently, and are not exclusive of any rights or
remedies provided by law.

         21.        This Agreement shall be interpreted and the rights and
liabilities of the parties hereto determined in accordance with the local law of
the State of New Jersey excluding any conflicts of law rule or principle that
might otherwise refer construction or interpretation of this agreement to the
substantive law of another jurisdiction. Each party, after consultation with
counsel, waives trial by jury and consents to the jurisdiction of the state and
federal courts of the State of New Jersey.

        IN WITNESS WHEREOF, Pledgor and Pledgee have executed this Agreement as
of the date first above written.

  PLEDGOR:


  APPLIED DIGITAL SOLUTIONS, INC.


  By:   /s/ SCOTT SILVERMAN

--------------------------------------------------------------------------------

  Name:    Scott Silverman

--------------------------------------------------------------------------------

  Title:    CEO

--------------------------------------------------------------------------------



  PLEDGEE:


  INFOTECH USA, INC.


  By:    /s/ J. ROBERT PATTERSON

--------------------------------------------------------------------------------

  Name:    J. Robert Patterson

--------------------------------------------------------------------------------

  Title:    CFO

--------------------------------------------------------------------------------


SCHEDULE I


Company Number of Shares Certificate Number


Digital Angel Corporation 750,000




5